                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

       In re: NANCY FORBUSH                      )      CASE NO.: 17-13859
                                                 )
                                                 )      Chapter 13
                       Debtor.                   )
                                                 )      JUDGE ARTHUR I. HARRIS
                                                 )
                                                 )
                                                 )      RESPONSE TO TRUSTEE’S
                                                 )      MOTION TO DISMISS CASE


       Now comes the Debtor, Nancy Forbush, by and through counsel, to hereby respectfully

requests this Honorable Court deny the Trustee’s Motion to Dismiss Case for Lack of Funding.

Debtor is currently considering her options and may convert her case to a Chapter 7. Debtor wishes

that this matter be heard on the merits.

       Wherefore, based upon the foregoing, the Debtor prays that the Trustee’s Motion is denied.


                                           Respectfully Submitted,


                                       AMOURGIS & ASSOCIATES



                                            /s/ Lisa M. Lahrmer
                                            Lisa M Lahrmer (0082089)
                                            Attorney for Debtor
                                            3200 West Market Street, Ste. 106
                                            Akron, Ohio 44333-3324
                                            Phone: (330) 535-6650
                                            Fax: (330) 535-2205
                                            llahrmer@amourgis.com




17-13859-aih      Doc 36     FILED 10/02/18          ENTERED 10/02/18 15:28:43     Page 1 of 2
                              CERTIFICATE OF SERVICE

       I certify that on October 2, 2018 a true and correct copy of the foregoing was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

Lauren A. Helbling, Chapter 13 Trustee

Lisa M. Lahrmer, Attorney for Debtor

Cleveland Office of the United States Trustee, on behalf of Daniel M. McDermott, United States
Trustee, at the registered address of the US Trustee @ USDOJ.gov established with the bankruptcy
court.

And by regular U.S. mail, postage prepaid:

Debtor: Nancy Forbush, 41530 State Route 18, Wellington, OH 44090



                                         /s/ Lisa M. Lahrmer
                                         Lisa M. Lahrmer (0082089)
                                         Attorney for Debtor




17-13859-aih      Doc 36     FILED 10/02/18      ENTERED 10/02/18 15:28:43           Page 2 of 2
